             Case 3:19-cv-00154-BRW Document 31 Filed 08/28/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

RONALD MARKS                                                                          PLAINTIFF

V.                                    NO. 3:19-cv-154-BRW

U.S. XPRESS, INC. and
JEREMIAH LAYKLERMOO                                                               DEFENDANTS

                                    ORDER OF DISMISSAL

        Based on the Joint Stipulation of Dismissal filed on behalf of all parties, the Complaint

(as amended) of Plaintiff Ronald Marks, including any and all claims that were raised or that

could have been raised therein, is DISMISSED with prejudice, each party to bear its own costs

and fees.

        IT IS SO ORDERED, this 28th day of August, 2020.


                                                   Billy Roy Wilson _______________
                                                   UNITED STATES DISTRICT JUDGE

APPROVED AS TO FORM:

Christopher R. Heil (92128)
THE BRAD HENDRICKS LAW FIRM
500 C Pleasant Valley Drive
Little Rock, Arkansas 72227
Telephone: 501-221-0444
EMAIL: cheil@bradhendricks.com
Attorneys for Plaintiff


Gregory T. Jones (83097)
WRIGHT, LINDSEY & JENNINGS LLP
200 West Capitol Avenue, Suite 2300
Little Rock, Arkansas 72201-3699
(501) 371-0808
EMAIL: gjones@wlj.com
Attorneys for Defendants




2176577-v1
